Citation Nr: 1339862	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  10-08 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) rating for service-connected hypertension. 

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to September 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran was scheduled to appear for a hearing at the Board in November 2013.  However, he failed to report for this hearing and provided no explanation for his failure to report.  His hearing request, therefore, is deemed withdrawn.

The issues of entitlement to an increased rating for hypertension and service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran does not have a bilateral hearing loss disability for VA purposes.


CONCLUSION OF LAW

The requirements for establishing service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, the Veteran was provided a VCAA notice letter in October 2007.  The letter advised the Veteran of what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of how disability ratings and effective dates are assigned, and the type of evidence which impacts those determinations.  The claim was last readjudicated in December 2009.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records (STRs), as well as VA examination reports.   

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and did so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis 

The Veteran seeks service connection for bilateral hearing loss.  He is already in receipt of service connection for tinnitus due to in service noise exposure.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

With respect to claims for service connection, the first question to be answered is whether a claimant suffers from a current disability.  As discussed in further detail below, the evidence does not reflect that the Veteran meets the criteria for hearing loss disability pursuant to 38 C.F.R. § 3.385.  

As pertinent here, the Veteran's STRs include an audiogram dated in January 1990 which noted a 45 decibel right ear hearing loss at 500 Hertz.  A March 2007 audiogram noted a 40 decibel left ear hearing loss at 1000 Hertz.  All other in-service audiograms did not demonstrate hearing loss for VA purposes.  38 C.F.R. § 3.385.  Speech recognition was not tested in the STRs.  

The Veteran underwent a VA fee basis examination in December 2007.  The audiological evaluation revealed the following puretone thresholds, in decibels:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
30
25
25
20
LEFT
25
35
25
25
20

Speech recognition scores were 96 percent bilaterally.  These findings do not satisfy the criteria for hearing loss disability under 38 C.F.R. § 3.385, as none of them are 40 decibels or greater, only one finding for each ear is greater than 26 decibels, and the speech discrimination scores were not less than 94 percent.  In addition, the audiologist stated that the examination revealed no hearing problems.  Accordingly, the Veteran does not meet the criteria of bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.

The Veteran contends that the December 2007 audiological examination was not performed properly due to the door of the audiogram testing booth not being secured which subjected him to loud background noise.  Review of the examination report fails to reveal any insufficiency in the examination and the results were accepted by the examiner as being valid.  The Veteran's unsubstantiated statement is insufficient to rebut the presumption of regularity.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed.Cir.2009) (applying the presumption of regularity to VA medical examiners in the discharge of their official duties).  In any event, even if the door was not completely secured, the Veteran has reported that he finds it hard to hear where background noise is present.  It therefore follows that the more background noise present, the harder it would be for him to hear.  Indeed, it has been argued to the Court in other cases that testing in a soundproof environment does not reveal the true level of hearing impairment.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Here, even assuming that the Veteran was distracted by loud noise during the December 2007 audiological examination, the audiogram results did not meet the criteria for hearing loss disability under 38 C.F.R. § 3.385.  Thus, to the extent the door was not fully secured in the testing room, the Board finds the Veteran has not been prejudiced by such.  In addition, the Board notes the audiologist's opinion that the Veteran did not have any hearing problems.  Therefore, the Board finds that another audiological examination is not necessary
to resolve the claim.   

The Board acknowledges that during service, audiological findings met the criteria for hearing loss under 38 C.F.R. § 3.385.  However, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110.  In the present case, the Veteran was separated from service in September 2007.  There is no evidence of hearing loss meeting the criteria of 38 C.F.R. § 3.385 at any time since his separation from service.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of evidence of a current hearing loss disability which meets the criteria of 38 C.F.R. § 3.385, there is no reasonable basis to establish service connection.

Although the Veteran is competent to state the symptoms he experiences, there is no indication that he has specialized training in diagnosing audiological disorders or determining their etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, diagnosing sensorineural hearing loss requires specific audiological testing.  Thus, the Veteran's opinion as to whether he currently suffers from hearing loss disability for purposes of 38 C.F.R. § 3.385 is not competent medical evidence.  The Board finds the VA audiological examination to be significantly more probative than the Veteran's lay contentions as to the current presence of hearing loss disability.  

For the reasons set forth above, the Board finds the preponderance of the evidence weighs against the claim for service connection for bilateral hearing loss and the claim must be denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The Veteran underwent an examination for his hypertension in December 2007.  In his February 2010 substantive appeal, the Veteran stated that his hypertension symptomatology has increased in severity since then.  As the record may not accurately reflect the current severity of the service-connected hypertension, another examination is warranted.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Regarding the Veteran's PTSD claim, in a letter received in October 2010, the Veteran stated that he has recently been diagnosed with PTSD by a physician at the U.S. Army Health Clinic in Vicenza, Italy, and prescribed medication.  Thus, it appears that relevant treatment records exist that have not been associated with the claims file.  Such should be accomplished on remand.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant records from the U.S. Army Health Clinic in Vicenza, Italy, regarding the Veteran's PTSD treatment.  After securing the necessary release, the RO/AMC should request any records identified.  If any requested records cannot be obtained, the Veteran should be notified of such. 

2.  Ask the Veteran to provide the names and addresses of all other medical care providers, both VA and private, who have treated him for his hypertension and PTSD, that are not currently of record.  After securing the necessary release, the RO/AMC should request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records are not available, the Veteran should be notified of such.  

3.  After any additional treatment records are obtained and associated with the Veteran's claims file, schedule him for an examination to determine the current level of severity of his service-connected hypertension.  All indicated tests and studies should be conducted.  Several blood pressure readings should be taken, and any associated symptoms should be reported. 

4.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If any additional development is deemed necessary, to include scheduling a VA psychiatric examination, such should be accomplished.  Thereafter, if any benefit sought on appeal remains denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


